 

we Case 1:18-cr-00076-RA Document 47 Filed 10/23/18 Page 1 of 7

ORIGINAL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

 

 

eee eee eet ee ~ ee eee - x
UNITED STATES OF AMERICA SUPERSEDING INFORMATION
-v.-
S2 18. Cr. 71 6 PAC)
KATHERINE RAMOS, USDC SDNY
° \pocuME INT
Defendant. . EL. b CTRONICAL LY FILED
'DOC # -
TN —® ‘DATE FILED: OCT 2 3 2018
COUNT ONE a

(Conspiracy to Commit Health Care Fraud)

The United States Attorney charges:

1. From at least in or about 2014 up to and including
in or about November 2017, in the Southern District of New York
and elsewhere, KATHERINE RAMOS, the defendant, and others known
and unknown, willfully and knowingly combined, conspired,
confederated and agreed together and with each other to commit
healthcare fraud, in violation of Title 18, United States Code,
Section 1347.

2. It was a part and an object of the conspiracy that
KATHERINE RAMOS, the defendant, and others known and unknown,
willfully and knowingly would and did execute, and attempt to
execute, a scheme and artifice to defraud a health care benefit
program, to wit, Medicaid, and to obtain, by means of false and

fraudulent pretenses, representations, and promises, money and
"

Case 1:18-cr-00076-RA Document 47 Filed 10/23/18 Page 2 of 7

property owned by, and under the custody and control of, a health
care benefit program, in connection with the delivery of and
payment for health care benefits, items, and services, in violation
of Title 18, United States Code, Section 1347.

(Title 18, United States Code, Section 1349.)

COUNT TWO
(Health Care Fraud)

The United States Attorney further charges:

3. From at least in or about 2014 up to and including
in or about November 2017, in the Southern District of New York
and elsewhere, KATHERINE RAMOS, the defendant, knowingly and
willfully executed, and attempted to execute, a scheme and artifice
to defraud a health care benefit program, to wit, Medicaid, and to
obtain, by means of false and fraudulent pretenses,
representations, and promises, money and property owned by, and
under the custody and control of, a health care benefit program,
in connection with the delivery of and payment for health care
benefits, items, and services, and aided and abetted the same, to
wit, RAMOS participated in a scheme to defraud insurance providers
by making materially false statements in claims for payment for
the provision of dental services.

(Title 18, United States Code, Sections 1347 and 2.)
Case 1:18-cr-00076-RA Document 47 Filed 10/23/18 Page 3 of 7

COUNT THREE
(Conspiracy to Violate the Anti-Kickback Statute)

The United States Attorney further charges:

4. From at least in or about 2014 up to and including
in or about November 2017, in the Southern District of New York
and elsewhere, KATHERINE RAMOS, the defendant, and others known
and unknown, willfully and knowingly did combine, conspire,
confederate, and agree together and with each other to commit an
offense against the United States, to wit, to violate Title 42,
United States Code, Section 1320a-7b(b) (2).

5. It was a part and object of the conspiracy that
KATHERINE RAMOS, the defendant, and others known and unknown,
knowingly and willfully would and did offer and pay remuneration
(including kickbacks, bribes, and rebates), directly and
indirectly, overtly and covertly, in cash and in kind, (1) to a
person to induce such person to refer Medicaid beneficiaries to a
person for the furnishing and arranging for the furnishing of items
and services for which payment may be made in whole and in part
under a Federal health care program, and (2) to Medicaid
beneficiaries to induce those beneficiaries to purchase, lease,
order and arrange for and recommend purchasing, leasing and
ordering goods, facilities, services and items for which payment

may be made in whole and in part under a Federal health care
Case 1:18-cr-00076-RA Document 47 Filed 10/23/18 Page 4 of 7

program, in violation of Title 42, United States Code, Section
1320a-7b (b) (2).
Overt Act
6. In furtherance of this conspiracy, and to effect
the illegal object thereof, the following overt act, among others,
was committed in the Southern District of New York and elsewhere:
a. In or around 2017, KATHERINE RAMOS, the
defendant, paid a patient of a dental clinic $25 in U.S. currency
as an inducement for the patient’s visit to the dental clinic in
Manhattan, New York.
(Title 18, United States Code, Section 371.)

COUNT FOUR
(Tampering With Evidence)

The United States Attorney further charges:

7. From in or about November 2017 up to and
including in or around March 2018, in the Southern District of
New York and elsewhere, KATHERINE RAMOS, the defendant, did
corruptly alter, destroy, mutilate, and conceal a record,
document, and other object, and attempted to do so, with the
intent to impair its integrity and availability for use in an
official proceeding, with the intent to impair the availability
of such evidence for use in the criminal prosecution of in

United States v. Dikengil, et al., No. 18 Cr. 76 (PAC), in the
Case 1:18-cr-00076-RA Document 47 Filed 10/23/18 Page 5 of 7

U.S. District Court for the Southern District of New York, to
wit, RAMOS intentionally destroyed evidence.
(Title 18, United States Code, Sections 1512(c) and 2.)

FORFEITURE ALLEGATION

 

8. As a result of committing the offenses alleged in
Counts One through Three of this Information, KATHERINE RAMOS, the
defendant, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 982(a) (7), any and all property,
real and personal, that constitutes or is derived, directly or
indirectly, from gross proceeds traceable to the commission of the
offenses alleged in Counts One through Three of this Information,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offenses that the defendants personally
obtained.

9. As a result of committing the offense alleged in
Count Four of this Information, KATHERINE RAMOS, the defendant,
shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 981(a}(1}(C) and Title 28 United States Code,
Section 2461(c), any and all property, real and personal, that
constitutes or is derived from proceeds traceable to the commission
of said offense, including but not limited to a sum of money in

United States currency representing the amount of proceeds

5

 
%

. Case 1:18-cr-00076-RA Document 47 Filed 10/23/18 Page 6 of 7

traceable to the commission of said offense that the defendant
personally obtained

Substitute Assets Provision

 

10. If any of the above described forfeitable property,
as a result of any act or omission of the defendants:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with,
a third person;

(c) has been placed beyond the jurisdiction of the Court;

(a) has been substantially diminished in value; or

(e) has been commingled with other property which cannot
be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 18, United
States Code, Sections 981(a) (1) (C) and 982, Title 21, United States
Code, Section 853(p), and Title 28, United States Code, Section
2461(c), to seek forfeiture of any other property of said
defendants up to the value of the above forfeitable property

described above.

(Title 18, United States Code, Sections 981 and 982;
Title 28, United States Code, Section 2461; and
Title 21, United States Code, Section 853.)

Cen df. Pom

GEOFFREY YF BERMAN @®
United States Attorney
2

Case 1:18-cr-00076-RA Document 47 Filed 10/23/18 Page 7 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
-v.-

KATHERINE RAMOS,

Defendant.

SUPERSEDING INFORMATION

 

S218 Cr. 76 (PAC)

(Title 18, United States Code,
Sections 371, 1347, 1349, 1512 and 2)

GEOFFREY S. BERMAN
United States Attorney.
